DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
No Brief Summary of the invention.  Though not required it is recommended to include a brief summary describing the invention.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a method of organizing human activity via fundamental economic principles without significantly more.  As per step 1 examiner recognizes the claims are directed to a network system or a method performed by a network system comprising servers and gaming machines performing steps.  As per step 2A the claim(s) recite(s) “a funds management server in networked communication with a gaming computing system of a gaming environment and a financial institution computing system, wherein the gaming computing system is in networked communication with each of a plurality of gaming devices that each accepts player funds for wagering, and wherein the funds management server comprising at least one processor and non-transitory computer readable medium having instructions stored thereon which when executed by a processor cause the processor to: receive a wager report from the gaming computing system, wherein the wager report indicates an amount of net new player funds received at a gaming device, wherein the gaming device is one of the plurality of gaming devices; based on the amount of net new player funds indicated on the wager report, communicate with the financial institution computing system to cause the issuance of a provisional credit to a financial account maintained at a financial institution associated with the gaming environment; subsequent to the issuance of the provisional credit to the financial account, receive from the gaming computing system an indication of an access event at the gaming device; based on receiving the indication of the access event, cause a reversal of the provisional credit issued to the financial account by the funds management serve based on receiving the indication of the access event; and communicate with the financial institution computing system to cause at least part of the provisional credit to be reversed.” comprising a system for providing a provisional credit from a financial institution to a gaming operator of one or more gaming machines based on net new funds received at a gaming device for player wagering and causing a reversal of at least a portion of the provisional credit based on detecting an access event at the gaming device.  Specifically this is a method of allowing an operator of a device to use funds gathered for financial purposes before the physical funds are removed from the device and transported to the financial institution.  Dependent claims further clarity the wagering report and computing elements.  Examiner recognizes this is a financial method of allowing for immediate crediting using provisional credits and therefore applies to the exemption of organizing human activity for fundamental economic principles.  Specifically the providing of a provisional credit and reversing once funds are accessed via an access event. This judicial exception is not integrated into a practical application because it remains a system performing a fundamental economic activity with the elements being generic computing devices such as servers and gaming devices.  Specifically it is an automation of the process of providing the provisional credit and then based upon an access event reversing it.  This is the same manner as an operator providing proof of the funds they earned, see wagering report, in order to be given a provisional credit and then reversing the credit when its determined the funds are being sent to the financial institution.  This still provides the operator the means to access the funds before the funds are given to the institution while allowing for automatic reversal but with the step of automating.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the network system is a generically recited network system with generic elements.  Specifically the servers and gaming devices are not recited to include elements that go beyond what is known in the gaming and network art.  Additionally the fundamental activity recited is no more than an automation of the known method which would be performed by individuals regarding the provisional crediting.  Therefore no elements are included that would add significantly more than the recited exemption and provide the practical application.
	As per step 2B the hardware elements are commonly found in the gaming art related to electronic slot machines, wagering terminals, and servers and therefore are no more than a generic recitation of computer hardware elements and therefore does not provide a practical application that amounts to more than the identified abstract idea.  This includes the recitation of memory, processors, and displaying steps which are generically found in electronic gaming machine including the elements of network access and accepting wagers for the purpose of presenting and payout for the results.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9715785. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to a similar invention regarding the provisional crediting system which provides a provisional credit, less than the total, based on the wagering report of funds deposited in a wager game machine including the use of a networking system and reversing the credit based on an access event.  Therefore the claims are not patentably distinct.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vlazny et al. (US Pub. No. 2005/0227760 A1) teaches a gaming machine connected to a financial account for the purpose of debiting and crediting players accounts based on funds deposited.
	Sommer (US Pub. No. 2008/0113776 A1) teaches a gaming network which allows for funds to be transferred between multiple accounts.
	Agarwal et al. (US Pub. No. 2011/0263318 A1) teaches a gaming network which allows for funds to be transferred to and from a financial account to fund a wagering game.
Sanders et al. (US Pub. No. 2010/0010904 A1) discloses a network environment comprising point of sales devices (Fig. 2 items 102, 104, and 106) in communication with a secondary network, item 140, and via the secondary network a bank, item 130, which includes a server (item 150) to record physical monetary value received (paragraphs [0026] and [0030]) in order to update in real-time an associated account of the operator of the transaction device with the funds received.
Hafezi (US Pub. No. 2013/0244769 A1) teaches a gaming system comprising a network which allows for funds deposited on a first or second gaming machine by a first or second player at a first or second gaming establishment to be recognized and credited/debited to an associated gaming establishment’s financial account based on an outcome of a wagering game (abstract, Fig. 11, and paragraphs [0133]-[0136]).
Aas et al. (US Pub. No. 2007/0187485 A1) teaches it is well-known to include a step of a bank confirming that the amount of cash received is the amount expected (paragraph [0214]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L MYHR/               Primary Examiner, Art Unit 3715                                                                                                                                                                                         	9/21/2022